Name: Commission Regulation (EC) NoÃ 228/2005 of 10 February 2005 correcting Regulation (EC) NoÃ 115/2005 opening an invitation to tender for the refund on common wheat exports to certain third countries
 Type: Regulation
 Subject Matter: trade policy;  Europe;  cooperation policy;  plant product
 Date Published: nan

 11.2.2005 EN Official Journal of the European Union L 39/35 COMMISSION REGULATION (EC) No 228/2005 of 10 February 2005 correcting Regulation (EC) No 115/2005 opening an invitation to tender for the refund on common wheat exports to certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular the first subparagraph of Article 13(3) thereof, Whereas: (1) Commission Regulation (EC) No 115/2005 (2) opened an invitation to tender for the refund on common wheat exports to certain third countries. (2) A check has shown that as a result of an error the above Regulation does not correspond to the measures that were subject to a favourable vote in the Management Committee concerning the countries to be excluded from the tender. The Regulation in question should therefore be corrected, HAS ADOPTED THIS REGULATION: Article 1 Article 1(2) of Regulation (EC) No 115/2005 shall be replaced by the following: 2. The invitation to tender covers common wheat for exportation to destinations with the exception of Albania, Bosnia and Herzegovina, Bulgaria, Croatia, the former Yugoslav Republic of Macedonia, Liechtenstein, Romania, Serbia and Montenegro (3), and Switzerland. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. (2) OJ L 24, 27.1.2005, p. 3. (3) Including Kosovo, as defined in UN Security Council Resolution 1244 of 10 June 1999.